 1   WO
 2                                        NOT FOR PUBLICATION
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF ARIZONA
 8
 9       Mark Stuart, et al.,                             No. CV-17-01848-PHX-DJH
10                      Plaintiffs,                       ORDER
11       v.
12       City of Scottsdale, et al.,
13                      Defendants.
14
15             Pending before the Court is the Motion for Leave to Amend filed by Plaintiff Mark
16   Stuart (Doc. 129). Defendants filed a Response in Opposition (Doc. 132) and Plaintiff

17   submitted a Reply (Doc. 136). The Court denies the Motion to Amend, but will give
18   Plaintiff one additional opportunity to remedy the defects in the proposed Second Amended

19   Complaint.

20             A. Background
21             This action was initially filed by Plaintiff Mark Stuart and Save Our Preserve, Inc.1
22   on June 15, 2017 (Doc. 1), with an amended complaint being filed on June 16, 2017 (Doc.

23   5). The allegations in the Complaint focused on a dispute between Mr. Stuart and the City

24   of Scottsdale regarding Mr. Stuart’s advocacy efforts to prohibit development in the

25   McDowell Sonoran Preserve. (Doc. 124 at 2; Doc. 5). That 19-count, 45-page First

26   Amended Complaint alleged various violations of Mr. Stuart’s constitutional and statutory
27   1
       In addition to Mr. Stuart, Save Our Preserve, Inc. was originally a plaintiff in this action.
     It was dismissed from the action on October 5, 2017, per order of this Court, based on
28   failure to secure legal representation by the appointed deadline of August 1, 2018. (Doc.
     91).
 1   rights, including freedom of speech, freedom of assembly, freedom of association, due
 2   process, malicious prosecution, and 42 U.S.C. § 1983. (Doc. 5). Defendants included the
 3   City of Scottsdale, the Mayor of Scottsdale, City Council Members, the Scottsdale City
 4   Manager, members of the Scottsdale City Attorneys’ Office, members of the Scottsdale
 5   Police Department, and the Scottsdale Director of Parks and Recreation. (Doc. 5).
 6          As noted in this Court’s September 27, 2018, Order on Defendants’ Motion to
 7   Dismiss, the majority of the allegations in the First Amended Complaint arose out of Mr.
 8   Stuart’s arrest for trespass at a February 7, 2017, Scottsdale City Council meeting and a
 9   May 26, 2017, civil citation for placing signs on posts in a public park. (Doc. 5; Doc. 124
10   at 2). Additional related allegations arose from other sign incidents, as well as the City of
11   Scottsdale’s enforcement of “free-speech zones.” (Id.)
12          Defendants filed a Motion to Dismiss (Doc. 86), which this Court granted in part
13   and denied in part. The Court first found that Younger abstention applied to Plaintiff’s
14   claims that arose out of his February 7, 2017, arrest for trespass during a Scottsdale City
15   Council meeting (the “Trespass Action”) and to Plaintiff’s claims that arose out of his May
16   26, 2017, citation for unlawfully attaching a sign to a traffic control device (the “Sign
17   Citation Action”). (Doc. 124 at 5-16). Based upon Younger abstention, the Court therefore
18   abstained from Counts Six, Seven, Eight, Ten, Eleven, Twelve, and Thirteen, all of which
19   sought injunctive relief, and the Court stayed Counts One, Two, Three, Five, Nine,
20   Fourteen, Fifteen, Seventeen, Eighteen, and Nineteen, which sought damages for injuries
21   related to the Trespass Action and the Sign Citation Action.2 (Doc. 124 at 11-14).
22          In addition to applying Younger abstention, the Court also granted the Motion to
23   Dismiss based upon Rule 12(b)(6) and Rule 8 of the Federal Rules of Civil Procedure.
24   (Doc. 124 at 18-20). The Court found that “the majority of the Counts are unclear regarding
25   which Defendants are alleged to have cause which particular harms.” (Doc. 124 at 20).
26   The Court also noted that “‘Prolix, confusing complaints . . . impose unfair burdens on
27
     2
        The Court notes that Plaintiff has not updated the Court regarding the status of the
28   Trespass Action or the Sign Citation Action and that Plaintiff likewise has not moved to
     lift the stay of the applicable counts based upon any resolution of these actions.

                                                 -2-
 1   litigants and judges’ because they can cause confusion and unnecessary expense of judicial
 2   and attorney resources.” (Doc. 124 at 20). Therefore, the Court dismissed Counts One,
 3   Four, Six, Seven, Eight, Ten, Eleven, Twelve, Fourteen, Fifteen, Seventeen, Eighteen, and
 4   Nineteen, without prejudice and to the extent that they were not already dismissed or stayed
 5   pursuant to Younger abstention. (Doc. 124 at 20).
 6          On March 11, 2019, Plaintiff filed the present Motion for Leave to Amend
 7   Complaint. (Doc. 129). The proposed Second Amended Complaint expanded the list of
 8   defendants from 19 to 29, expanded the number of counts from 19 to 22, and expanded the
 9   number of paragraphs from 220 to 532. (Doc. 129-1). At the same time, the proposed
10   Second Amended Complaint still focuses on the City of Scottsdale’s alleged efforts to stifle
11   Mr. Stuart’s advocacy efforts to prohibit development in the McDowell Sonoran Preserve.3
12   (Doc. 129-1). For example, Plaintiff alleges that “Scottsdale and Defendants has [sic]
13   engaged in this pattern and practice because of their opposition to Stuart’s attempts to
14   prevent building in the Preserve and in retaliation for Stuart’s exercise of protected First
15   Amended activities.” (Doc. 129-1 at ¶ 311).
16          The proposed Second Amended Complaint also identifies 71 separate acts that
17   allegedly violated Plaintiff’s Constitutional rights; it labels them as numbered “violations”
18   throughout the proposed pleading. (Doc. 129-1). These allegations include statements
19   such as: “On April 25, Lane interrupted Stuart for twenty seconds while he was speaking
20   at open public comment. Lane also told the public to stop clapping after Stuart finished
21   speaking, because Rule 10.5 prohibited it.         The audience then stopped clapping.
22   (‘Violation 45’).” (Doc. 129-1 at ¶ 246). Other allegations referred to actions relating to
23   other entities: “In December 2018 or thereabouts, Jagger, acting under the advice and
24   3
       In the November, 2018, election, Scottsdale voters passed City of Scottsdale Proposition
     420, which purportedly amended the city charter to prohibit development of preserve lands
25   without Scottsdale voter approval. (Doc. 125). That proposal had been very similar to the
     proposal for which Plaintiff had been advocating. (Doc. 125 at 2). In separate status
26   reports, the Scottsdale Defendants stated that passage of the proposition mooted any
     requested injunctive relief (Doc. 126), while Mr. Stuart stated that passage of the
27   proposition did not moot any requested relief because the “relief sought applies equally to
     any citizen or citizen activist … and only seeks to ensure that the Defendants do not violate
28   the US [sic] Constitution or City Charter.” (Doc. 128 at 2).


                                                 -3-
 1   counsel of Washburn and Anderson, fined SOP4 around $8,000 for not filing a disclosure
 2   form that contained no information, and for filing disclosure forms after the deadline.
 3   (Violation 70).” (Doc. 129-1 at ¶ 301). Claims include claims under 42 U.S.C. § 1983 for
 4   violation of Plaintiff’s Fourth Amendment rights to be free from unlawful seizure (Count
 5   One), to be free from unlawful arrest (Count Two; Count Twenty), and to be free of
 6   excessive force (Count Three); a § 1983 claim based on free speech (Count Four); a § 1983
 7   claim for conspiracy to violate Plaintiff’s Constitutional rights (Count Five); a § 1983 claim
 8   for violation of Fifth and Fourteenth Amendment Due Process rights (Count Six); a §1983
 9   claim for equal protection violations (Count Seven); a § 1983 claim asking this Court to
10   declare portions of the Scottsdale Code unconstitutional (Count Eight; Count Twenty-
11   Two); a § 1983 claim based upon alleged unconstitutional policies (Count Nine); Arizona
12   Constitutional claims based upon free speech (Count Ten), equal protection (Count
13   Eleven), due process (Count Twelve), rights to petition and peacefully assemble (Count
14   Thirteen); wrongful arrest and wrongful imprisonment (Count Fourteen); Arizona common
15   law Intentional Infliction of Emotional Distress (Count Fifteen); Common Law Conspiracy
16   (Count Seventeen); Negligence (Count Eighteen); Gross Negligence (Count Nineteen);
17   and a § 1983 claim based upon “Failure to Intervene” (Count Twenty-One). Plaintiff
18   requests declaratory judgment in what appear to be most of the claims; injunctive relief
19   “prohibiting Defendants from violating Plaintiff’s rights in the future”; nominal damages
20   against each Defendant; presumed damages against each Defendant; compensatory and
21   consequential damages against each Defendant; and punitive damages against each
22   Defendant. (Doc. 129-1).
23          B. Discussion
24          Rule 8 provides that “A pleading that states a claim for relief must contain . . . a
25   short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
26   4
       SOP refers to either Save Our Preserve, Inc., a former party to this action, or to Save Our
     Preserve Political Action Committee, which had been the Plaintiff in related action 2-18-
27   cv-1047, which was dismissed on May 22, 2019, by this Court because no counsel filed a
     Notice of Appearance on behalf of Save Our Preserve Political Action Committee by the
28   stated deadline of May 20, 2019. (2-18-cv-1047, Doc. 103).


                                                 -4-
 1   R. Civ. P. 8(a)(2) (emphasis added). Under the subsection entitled “Pleading to Be Concise
 2   and Direct,” the rule also states that “[e]ach allegation must be simple, concise, and direct.”
 3   Fed. R. Civ. P. 8(d)(1) (emphasis added). A complaint need not contain detailed factual
 4   allegations to avoid a Rule 12(b)(6) dismissal; it simply must plead “enough facts to state
 5   a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.
 6   544, 555 (2007). “Prolix, confusing complaints . . . impose unfair burdens on litigants and
 7   judges. McHenry v. Renne, 84 F.3d 1172, 1179-80 (9th Cir. 1996).
 8          While excessive length alone is not a basis for dismissing a complaint, see Hearns
 9   v. San Bernardino Police Dep’t, 530 F.3d 1124, 1131 (9th Cir. 2008), Rule 8(a) is violated
10   by a pleading that is “needlessly long” or is “highly repetitious, or confused.” Cafasso v.
11   Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011); see also Martin v.
12   Medtronic, Inc., 63 F. Supp. 3d 1050, 1061 (D. Ariz. 2014) (dismissing an amended
13   complaint that was 146 pages long and had 675 numbered paragraphs because, even with
14   dismissal of the majority of the claims, it would be “unfair to require defendants to answer
15   the amended complaint”). Rule 8(a) is violated not just by a pleading that says too little,
16   but also “when a pleading says too much.” Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir.
17   2013) (citing Cafasso, 637 F.3d at 1058, and recognizing the principle that a pleading may
18   not be of “unlimited length and opacity”). If, “[a]s a practical matter, the judge and
19   opposing counsel … must prepare outlines to determine who is being sued for what[,]
20   [d]efendants are then put at risk that their outline differs from the judge’s.” McHenry 84
21   F.3d at 1179-80. Consistent with this, if the prolixity of a complaint requires “superhuman
22   patience, effort, and insight” to make paragraph-by-paragraph responses, the district court
23   has discretion to dismiss the complaint. See Cafasso, 637 F.3d at 1058 (citing Mendez v.
24   Draham, 182 F. Supp. 2d 430, 433 (D.N.J. 2002)).
25          The proposed Amended Complaint in this action is 532 paragraphs long and is filled
26   with cross-references to both parties and factual allegations. (Doc. 129-1). For example,
27   as noted in Plaintiff’s Reply, “Defendants P are defined at page 38, ¶ 240 [and] Defendants-
28   C is defined at page 20, ¶ 115” (Doc. 136 at 6) – these identifications are 18 pages and 125


                                                  -5-
 1   paragraphs apart. Scattered throughout the proposed Amended Complaint are additional
 2   references to Defendants P and Defendants-C, as well as “Defendant’s01, Defendants02, .
 3   . . Defendants04, [and] DefendantsA18.” (Doc. 129-1 at 61). Likewise, allegations of
 4   Constitutional violations that appear in paragraphs 39 through 317 reappear in the Legal
 5   Claims, requiring additional cross-referencing and hunting through the proposed Amended
 6   Complaint in order to determine which facts and defendants are being referenced in support
 7   of the legal claims. One example of this is the following excerpt from Count Four, alleging
 8   violations pursuant to § 1983 based upon free speech and free assembly:
 9          343. Violations 3, 4, and 6 Oct. 22-23, 2016, Defendants01, HALL,
            S&K and ANDERSON-S, violated Stuart’s free speech and assembly
10          rights by seizing and harassing Stuart.
11          344. Violation 5. Oct. 23, 2016, Defendants01 and S&K.
12          345. Violation 7, Oct. – Nov. 2016, Defendants01 and Does 10 to 12.
13          346. Violation 9, Jan. 25, 2017, Defendants01.
14          347. Violation 10, Jan. 17, 2017, Defendants LANE, WASHBURN,
            Scottsdale.
15
            348. Violation 12, on Jan. 30, 2017, Defendants-C.
16
     (Doc. 129-1 at 68-69). Based upon the pleading exemplified by the above quotation, this
17
     Court and opposing counsel would need to sift through the first 317 paragraphs of
18
     allegations in order to identify the corresponding alleged “violations,” as well as the
19
     corresponding groups of Defendants. This is true for the majority of the allegations in the
20
     legal claims portion of the proposed Amended Complaint.
21
            The proposed Amended Complaint is not in compliance with Rule 8(a) because it
22
     is prolix, confusing, and filled with a myriad of cross-references that are scattered
23
     throughout the document. Although the Court recognizes Plaintiff’s effort to more clearly
24
     identify the parties against whom each claim is made, the method used in the proposed
25
     Second Amended Complaint instead further muddies the allegations and the parties against
26
     whom those allegations are made. Accordingly, this Court denies Plaintiff’s Motion for
27
     Leave to Amend Complaint (Doc. 129).
28
            In accordance with the well-settled law in this Circuit, however, because “it is not

                                                -6-
 1   ‘absolutely clear’ that [Plaintiff] could not cure [the proposed Amended Complaint’s]
 2   deficiencies by amendment,” the Court will give him the opportunity to once again attempt
 3   to do so. See Jackson v. Barnes, 749 F.3d 755, 767 (9th Cir. 2014) (citations omitted); see
 4   also Lopez v. Smith, 203 F.3d 1122, 1131 (internal quotation marks and citations omitted)
 5   (holding that a pro se litigant must be given leave to amend his complaint “if it appears at
 6   all possible that the plaintiff can correct the defect” in the complaint); Fed. R. Civ. P.
 7   15(a)(2) (leave to amend should be “freely” given “when justice so requires[]”).
 8          Plaintiff’s complaint must be amended to address the deficiencies identified above.
 9   Plaintiff’s amended complaint should follow the form detailed in Rule 7.1 of the Local
10   Rules of Civil Procedure (“LRCiv”).          Examples of different types of complaints
11   demonstrating the proper form can be found in the appendix of forms that is contained with
12   the Federal Rules of Civil Procedure (forms 11–21).5 Each claim or cause of action must
13   be set forth in a separate count, the parties must be clearly identified, and it must be clear
14   which claims are being made against each defendant; neither the Court nor the opposing
15   parties should be required to sift through disorganized allegations to match up defendants
16   with claims, or factual allegations with legal claims.
17          Within thirty (30) days from the date of entry of this Order, Plaintiff may submit a
18   proposed second amended complaint. Plaintiff is advised that if he elects to file a proposed
19   second amended complaint but again fails to comply with the Court’s instructions
20   explained in this Order, the First Amended Complaint (Doc. 5) will remain the operative
21   pleading in this matter, subject to the Court’s Order on Defendants’ Motion to Dismiss
22   (Doc. 124).
23   …
24
     5
       Those forms as well as the Federal Rules of Civil Procedure and the Local Rules, as well
25   as other information for individuals filing without an attorney may be found on the District
     Court's internet web page at www.azd.uscourts.gov/. Also, Plaintiff is also encouraged to
26   consult the resources for self-represented litigants available on the Court’s website at
     http://www.azd.uscourts.gov/proceeding-without-attorney. Of note, the Court provides a
27   Handbook for Self-Represented Litigants (http://www.azd.uscourts.gov/handbook-
     selfrepresented-litigants), as well as forms for scheduling an appointment with a volunteer
28   lawyer at the Federal Court Self-Service Center (http://www.azd.uscourts.gov/federalcourt
     -self-service-clinic-phoenix).

                                                 -7-
 1          C.      CONCLUSION
 2          Accordingly,
 3          IT IS ORDERED that Plaintiff’s Motion for Leave to Amend Complaint (Doc.
 4   129) is DENIED without prejudice;
 5          IT IS FURTHER ORDERED that Plaintiff may submit a Motion for Leave to
 6   Amend Complaint within 30 days from the date of this Order;
 7          IT IS FURTHER ORDERED that all future filings, including any motion to
 8   amend, must be filed in compliance with all Local and Federal Rules;
 9          IT IS FINALLY ORDERED that, within 14 days from the date of this Order, the
10   parties shall provide the Court with a status report regarding the status of the February 7,
11   2017, Trespass Action and the May 26, 2017, Sign Citation Action against Plaintiff; this
12   status report should clarify to the Court whether those matters have been resolved and, if
13   so, the legal effect, if any, on this matter.
14          Dated this 15th day of November, 2019.
15
16
17                                                   Honorable Diane J. Humetewa
18                                                   United States District Judge

19
20
21
22
23
24
25
26
27
28


                                                     -8-
